Dismissed and Memorandum Opinion filed November 9, 2006







Dismissed
and Memorandum Opinion filed November 9, 2006.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00384-CV
____________
 
NANCY L. WALKER, Appellant
 
V.
 
THOMAS J. WALKER,
Appellee
 

 
On Appeal from the 257th District Court
Harris County, Texas
Trial Court Cause No. 05-58159
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed April 13, 2006.  On November 1, 2006,
appellant filed a motion to dismiss the appeal because the case has been
settled.  See Tex. R. App. P.
42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.       
PER
CURIAM
Judgment rendered and Memorandum Opinion filed
November 9, 2006.
Panel consists of Justices Fowler, Edelman, and Frost.